Case 19-25044-MAM Doc58 Filed 07/28/20 Page 1of3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 2nd Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Gennaro Mancino JOINT DEBTOR: Michelle Mancino CASE NO.: 19-25044-MAM
SS#: xxx-xx- 1932 SS#: xxx-xx-7499
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [| Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,580.19 formonths_ 1 to 9 _ ;
2. $2,087.93 formonths 10 to 82 ;
3. $2,197.93 for months 83 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [|] PROBONO
Total Fees: $6300.00 Total Paid: $1525.00 Balance Due: $4775.00
Payable $52.25 /month (Months 1 to 9 )
Payable $478.31 /month (Months 10 to 18 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$525 inc $25 cost for m2value car

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wilmington Savings aka New Rez LLC dba Shellpoint Mortgage Servicing

 

 

Address: Attn: Bankruptcy Arrearage/ Payoff on Petition Date $2,952.54
Po Box 10826 Arrears Payment (Cure) $33.59 /month(Months 1 to 9 )
Greenville SC TTT ~~
29603-0000 Asrears Payment (Cure) ___ $35.34. /month (Months 10 to 84 )

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 3
IV.

Case 19-25044-MAM Doc58_ Filed 07/28/20 Page 2 of 3

Debtor(s): Gennaro Mancino, Michelle

ancino

Case number: 19-25044-MAM

 

 

 

 

[_] Personal Property/Vehicle

Description of Collateral:

Last 4 Digits of 9015 Regular Payment (Maintain) $748.21 /month (Months 1 to_9_)
Regular Payment (Maintain) $1,138.35 /month (Months 10 to 84 )
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [m|Escrow is included in the regular payments
[_ Other Real Property [_|The debtor(s) will pay [_|taxes [_Jinsurance directly
Address of Collateral:
1010 Crow St, Jupiter, FL 33458
Claim #14

 

 

B. VALUATION OF COLLATERAL: [ | NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [mi] NONE
2. VEHICLES(S): [[] NONE

 

Check one below:

 

1. Creditor; SunTrust Bank Value of Collateral:

 

Address: Attn: Bankruptcy
Po Box 85092 Mc Va-
Wurk-7952

Richmond VA 23286-0000 _| Interest Rate:

 

Last 4 Digits of Account No.: 0581
VIN: 1GC1K WE86GF298626

Description of Collateral:
2016 Chevrolet Silverado
Claim #5

 

 

aim incurred 910 days or more pre-
petition

oon incurred less than 910 days pre-
petition

 

Amount of Creditor's Lien:

6.00%

 

Payment
Total paid in plan: $55,386.24
$595.39 __/month (Months 1 to 9 )
$246.12 _/month (Months 10 to 18)
$724.43 _/month (Months 19 to 84 )

 

3. PERSONAL PROPERTY: [m] NONE

C. LIEN AVOIDANCE [|] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[mg] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
{=| NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [Bt] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mf] NONE

LF-31 (rev. 10/3/17)

Page 2 of 3

 

 
Case 19-25044-MAM Doc58_ Filed 07/28/20 Page 30f 3

Debtor(s): Gennaro Mancino, Michelle Mancino Case number: 19-25044-MAM

D. OTHER: [m] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $100.00 /month (Months 83 to 84 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mi] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

(m] NONE

VII. INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [|] NONE
[_] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The Debtor has calculated additional interest and extended the vehicle payoff from 60 months to 84 months due to COVID
increasing the total payoff from $52355.40 to $55,386.24. The Confirmation Order on the Motion to Modify shall supersede the
previous Order on the Motion to Value for creditor Suntrust Bank (DE #38)

 

[] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Gennaro Mancino Date Michelle Mancino Date
/s/ Drake Ozment, Atty for Debtor July 28, 2020
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
